DETAILED ACTION
Status of the Application
The present application is being examined under the AIA  first to invent provisions.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on 12/28/2018. It is noted, however, that applicant has not filed a certified copy of the CA3028708 application as required by 37 CFR 1.55.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art Kim et al. (US 2019/0377952) teaches aa method for computing a visual SLAM, including: determining a plurality of keyframes created using a camera – including a current and a previous keyframe; generating a keyframe graph; determining a pose graph and adjusting it based on the keyframe graph; using a loop constraint evaluator to modify the keyframe graph; and optimizing the keyframe graph with a trajectory.
The prior art Xie et al. (US 2021/0097739 A1) teaches inserting artificial loop closures based on a confidence score of each loop closure by using a pose graph.
Kim et al. and Xie et al. fail to teach: generating a sequence of keyframes for a current trajectory segment using sensor data captured via a navigational sensor of the mobile automation apparatus; and, for each keyframe: determining an estimated pose of the mobile automation apparatus based on (i) the sensor data and (ii) a preceding estimated pose corresponding to a preceding one of the keyframes; and, determining a noise metric defining a level of uncertainty associated with the estimated pose relative to the preceding estimated pose; determining, for a selected keyframe, an accumulated noise metric based on the noise metrics for the selected keyframe and each previous keyframe in the sequence; and when the accumulated noise metric exceeds a threshold, updating the mapping trajectory data to insert a repetition of one of the trajectory segments.
The combination of limitations lacking in the prior art, in combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record.
Foreign prior art and Non-Patent Literature search was conducted; however, no relevant prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JEFFREY C BOOMER/
	Primary Examiner, Art Unit 3619